         Case: 1:20-cv-04687 Document #: 1 Filed: 08/10/20 Page 1 of 5 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

JOSEPH R. TOMELLERI,

                          Plaintiff,

v.                                                                  Case No.

RAY STARE d/b/a XTASEA IV                                           JURY TRIAL DEMANDED
SPORTSFISHING

                         Defendant.


                                                  COMPLAINT


         Plaintiff Joseph R. Tomelleri (“Plaintiff”), by through his counsel of record, and for his complaint

against Roy Stare d/b/a XTASEA IV SPORTSFISHING, states as follows:

                                       JURISDICTION AND VENUE

         1.      This claim is brought pursuant to 17 U.S.C. § 101, et seq., for copyright infringement.

         2.      This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a) because

this case arises under the copyright laws of the United States. (17 U.S.C. § 101 et seq.).

         3.      This Court has personal jurisdiction over Defendant because Defendant resides in the

State.

         4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant is located in this judicial district.

                                                  PARTIES

         5.      Plaintiff is an adult individual and a resident of the State of Kansas.

         6.      Defendant is an individual residing in Illinois.




                                                      1
       Case: 1:20-cv-04687 Document #: 1 Filed: 08/10/20 Page 2 of 5 PageID #:2




                             TOMELLERI’S BACKGROUND AND WORKS

           7.       Plaintiff is an artist and a trained biologist who has spent most of his working life

collecting, studying, and illustrating North American fish species.

           8.       Over a thirty plus (30+) year career, Plaintiff has created over one thousand (1,000) hand

drawn illustrations of fish in various life cycles. The illustrations include over nine hundred (900) unique

species.

           9.       Plaintiff’s illustrations are used by scientists all over the world, and he is recognized as

one of the world’s preeminent fresh water fish illustrators.

           10.      For each illustration, Plaintiff puts in many hours observing, researching, and collecting

fish species in the field to prepare for drawing the illustration. Then, drawing the illustration takes Plaintiff

many more hours.

           11.      Plaintiff’s work is identifiable by a standard “left-lateral” view, using Prismacolor as the

primary medium

           12.      Plaintiff’s illustrations have been published in many scientific studies, journals, books,

magazines, and fish identification guides. Ichthyologists often use Plaintiff’s illustrations to help better

understand fish and their changing ecosystems.

           13.      Plaintiff is the sole owner and proprietor of all rights, titles, and interest in, and to, the

copyrights for illustrations for a number and variety of fish that are at issue in this case (the

“Illustrations”).

           14.      Plaintiff is and always has been the exclusive owner of all of his Illustrations.

           15.      Each of the Illustrations is covered by a copyright registration owned by Plaintiff.

           16.      The following table individually lists each of Plaintiff’s Illustrations at issue and the

corresponding registration information.




                                                         2
       Case: 1:20-cv-04687 Document #: 1 Filed: 08/10/20 Page 3 of 5 PageID #:3




            No.                Illustration                     Reg. #             Reg. Date
            1      Steelhead                               VA 1 163 619         11/05/2002
            2      Chinook Salmon                          VA 998 415           09/16/1999
            3      Lake Trout                              VA 1 163 619         11/05/2002
            4      Brown Trout                             VA 1 163 619         11/05/2002
            5      Coho Salmon                             TX 3 082 429         05/02/1991


                                       DEFENDANT’S CONDUCT

        17.       Defendant owns and operates a fishing charter business in the Chicago, IL area.

        18.       In order to advertise and promote its business, Defendant maintains a website at the url

www.xtaseasportfishing.com (the “Website”).

        19.       Plaintiff discovered that Defendant, without authorization, reproduced and displayed at

least five (5) of his original works or their derivatives on the Website – to wit, the Illustrations.

        20.       Specifically, Defendant used the Illustrations to advertise the species of fish which his

customers could catch on his fishing charters.

        21.       Defendant modified the Illustrations, creating derivative works of the Illustrations.

        22.       Defendant used the Illustrations to advertise its business and fishing services.

        23.       Defendant derived revenue from its infringing use of the Illustrations by driving traffic

to the Website and consequently increasing sales.

                            COUNT I - COPYRIGHT INFRINGEMENT
                                       (17 U.S.C. § 501)

        24.       Plaintiff restates the allegations contained in the preceding paragraphs 1 through 23 as if

fully set forth herein.

        25.       Plaintiff has valid copyrights and copyright registrations for each of the Illustrations.

        26.       Defendant has infringed Plaintiff’s copyrights in his Illustrations by preparing derivative

works based upon the Illustrations.




                                                       3
       Case: 1:20-cv-04687 Document #: 1 Filed: 08/10/20 Page 4 of 5 PageID #:4




        27.       Defendant has infringed Plaintiff’s copyrights in his Illustrations by reproducing,

distributing, and publically displaying unauthorized copies of the Illustrations and/or derivatives thereof.

        28.       To the extent that Defendant does not acknowledge copying the Illustrations, Defendant

had access to the Illustrations and the images used by Defendant are strikingly similar to the Illustrations.

        29.       As a result of Defendant’s above-described acts of copyright infringement, Plaintiff has

sustained damages including lost licensing revenue in an amount not yet ascertained, and profits that

should be disgorged to Plaintiff.

                                             PRAYER FOR RELIEF

        WHEREFORE, for the reasons stated above, Plaintiff prays for judgment against Defendant as

follows:

              a. Under 17 U.S.C. § 502, grant temporary and final injunctions on such terms as it

deems reasonable to prevent or restrain infringement of Plaintiff’s copyright.

              b. Under 17 U.S.C. § 503, order the impounding and ultimately destruction, on such

terms as it may deem reasonable, of any records or material involved in Defendant’s copyright

infringement.

              c. Under 17 U.S.C. § 504, award Plaintiff’s actual damages and any additional profits

of Defendant, or, if Plaintiff so elects before judgment is entered, award statutory damages.

              d. Under 17 U.S.C. § 505, award costs to Plaintiff;

              e. Under 17 U.S.C. § 505, as the prevailing party in a Copyright lawsuit, award to Plaintiff

reasonable attorneys’ fees.

              f. Awarding Plaintiff all available pre-judgment and post-judgment interest on all

amounts of any judgment; and

              g. Grant to Plaintiff such further relief as may be equitable and proper.




                                                     4
       Case: 1:20-cv-04687 Document #: 1 Filed: 08/10/20 Page 5 of 5 PageID #:5




                                        JURY TRIAL DEMAND

Plaintiff demands a trial by jury on all issues so triable.



                                                   Respectfully submitted,


                                                   EVANS & DIXON, LLC

                                                   /s/ Jesse Lanshe_________________________
                                                   Jesse Lanshe
                                                   303 W. Madison Street, Suite 1900
                                                   Chicago, IL 60606
                                                   Telephone: (312) 924-7266
                                                   Fax: (312) 797-6866
                                                   Email: jlanshe@evans-dixon.com

                                                   and

                                                   Oliver P. Maguire (pro hac vice motion forthcoming)
                                                   Corporate Woods | Building 82
                                                   10851 Mastin Boulevard, Suite 900
                                                   Overland Park, KS 66210
                                                   Telephone: 913-701-6810
                                                   Fax: 913-341-2293
                                                   Email: copyright@evans-dixon.com

                                                   ATTORNEYS FOR PLAINTIFF




                                                       5
